Citation Nr: 0111440	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-04 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected posttraumatic arthritis of the left ankle, 
status post surgical excision malunited talus fracture.  

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected patellofemoral pain syndrome of the left 
knee.  

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected patellofemoral pain syndrome of the right 
knee.  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from December 1983 to August 1998.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from a May 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Houston, Texas 
(the RO) which granted the veteran's claim of entitlement to 
service connection for post traumatic arthritis of the left 
ankle, status post surgical excision malunited talus 
fracture; patellofemoral pain syndrome of the left knee; and 
patellofemoral pain syndrome of the right knee.  Disability 
ratings of 10 percent were assigned for each of these three 
service-connected disabilities.  

In a subsequent rating decision, dated in September 2000, the 
RO increased the evaluation of the veteran's service-
connected post traumatic arthritis of the left ankle, status 
post surgical excision malunited talus fracture, from 10 to 
20 percent disabling.  In AB v. Brown, 6 Vet. App. 35 (1993), 
the United States Court of Appeals for Veterans Claims (the 
Court) held that on a claim for an original or increased 
rating, the veteran will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit available is awarded.  In this case, 
the veteran through his accredited representative has 
continued to express disagreement with the assigned 
disability rating of 20 percent.



FINDINGS OF FACT

1.  The veteran's service-connected post-traumatic arthritis 
of the left ankle, status post excision malunited lateral 
process talus fracture, is manifested by an antalgic gait, 
pain, tenderness and limitation of motion.  

2.  The veteran's service-connected patellofemoral syndrome 
of the left knee is manifested by pain, crepitus, popping, 
cracking and swelling.  

3.  The veteran's service-connected patellofemoral syndrome 
of the right knee is manifested by pain, crepitus, popping, 
cracking and swelling.  

4.  The veteran has been diagnosed with bilateral 
degenerative arthritis of the knees, based upon x-ray 
evidence of narrowing of the medial joint space in both 
knees.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for service-connected post-traumatic arthritis of the 
left ankle, status post excision malunited lateral process 
talus fracture, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2000).  

2.  The schedular criteria for an evaluation of 20 percent 
for service-connected patellofemoral syndrome of the left 
knee have been met, effective May 15, 2000.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.400, 4.71, 4.71a, Diagnostic Code 5257 
(2000).  

3.  The schedular criteria for an evaluation of 20 percent 
for service-connected patellofemoral syndrome of the right 
knee have been met, effective May 15, 2000.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.400, 4.71, 4.71a, Diagnostic Code 5257 
(2000).  

4.  The schedular criteria for the assignment of disability 
ratings of 10 percent for bilateral degenerative arthritis of 
each knee have been met, effective May 15, 2000.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Code 5003 
(2000); VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 09-98 
(August 14, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an evaluation in excess of 20 percent 
for his service-connected post traumatic arthritis of the 
left ankle, status post surgical excision malunited talus 
fracture; an evaluation in excess of 10 percent for his 
service-connected patellofemoral pain syndrome of the left 
knee; and an evaluation in excess of 10 percent for his 
service-connected patellofemoral pain syndrome of the right 
knee.  

In the interest of clarity, the Board will review the law, VA 
regulations and other authority that may be relevant to the 
veteran's claim; briefly describe the factual background of 
this case; and then proceed to analyze the claim and render a 
decision.

Relevant Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).  Separate 
diagnostic codes identify various disabilities.  

The Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In view of the number of atypical instances, it is not 
expected that all cases will show all the findings specified.  
38 C.F.R. § 4.21 (2000).  

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 (2000) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2000).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less movement 
than normal, more movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and instability.  38 C.F.R. § 4.45.  

Specific rating criteria

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, a 10 percent 
disabling evaluation is assigned for moderate limitation of 
motion of the ankle and a 20 percent evaluation is assigned 
for marked limitation of motion of the ankle.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a slight 
impairment of the knee is assigned a 10 percent evaluation; 
moderate impairment warrants a 20 percent evaluation, and 
severe impairment warrants a 30 percent evaluation.  

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just".  38 C.F.R. § 4.6 (2000).  It should also be noted 
that use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 1991); 38 
C.F.R. §§ 4.2, 4.6 (2000). 

Duty to assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  VCAA, Pub. L. No. 
106-475, §  4, 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. § 5107).

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); see also 38 C.F.R. 
§§ 3.102, 4.3 (2000).

Additional law, VA regulations and court decisions will be 
discussed where appropriate below.

Factual Background

Service medical records indicate that the veteran suffered 
trauma to his left ankle and his knees while in service.  In 
November 1997 he was diagnosed with degenerative joint 
disease of the left subtalar joint and malunion of the left 
talar lateral process fracture.  At that time the veteran 
underwent a subtalar joint debridement and a left talar 
exostosectomy.  The competent evidence of record indicates 
that the veteran continued to complain of pain in his left 
ankle after the surgery.  In February 1998 a Medical 
Evaluation Board convened and recommended separation from 
active duty based upon the veteran's diagnosed post surgical 
excision of the malunited lateral process fracture of the 
talus, with subtalar arthritis and pain.  

The veteran was afforded a VA examination in February 1999.  
He presented with complaints of bilateral knee pain 
(aggravated by running and prolonged sitting, bending, 
climbing stairs, kneeling, and climbing ladders) and 
occasional swelling.  He denied any episodes of his knees 
locking or giving way.  At that time, he also reported 
increased pain in his ankle, swelling, episodes of giving 
way, and twisting.  The veteran reported wearing high-top 
shoes or cowboy boots to support his ankle and relieve his 
pain.  It is noted that he wore cowboy boots to the 
examination.  


Physical examination of the veteran's ankle revealed an 
active range of motion on dorsiflexion from 0 to 20 degrees 
and from 0 to 45 degrees on plantar flexion.  [Under 38 
C.F.R. 4.71, the measurement of joint motion is described in 
Plate II, in which normal range of motion for ankle 
dorsiflexion is described as from 0 to 20 degrees, and normal 
plantar flexion of the ankle is described as from zero to 45 
degrees. 38 C.F.R. § 4.71, Plate II (2000).]  There was no 
evidence of instability.  X-rays indicated diffuse 
degenerative changes of the tibiotalar and fibulotalar 
joints.  The veteran was diagnosed with post-traumatic 
arthritis of the left ankle.  

At that time, the veteran's knees revealed a range of motion 
from 0 to 140 degrees.
[Normal range of motion is present when the knee extended to 
0 degrees and flexed to 140 degrees. 38 C.F.R. § 4.71, Plate 
II (2000).]  There was slight symmetrical collateral ligament 
laxity with no evidence of deformity, discoloration, or 
effusion.  X-ray evidence revealed slight lateralization of 
both patellae.  The veteran was diagnosed with mild bilateral 
patellofemoral pain syndrome of the knees.  

In May 2000 the veteran was provided another VA examination.  
The veteran complained of increased popping and cracking in 
both knees with an associated sense of instability and giving 
way.  The veteran continued to deny any episodes of locking, 
although he described catching episodes, which he indicated 
occurred when climbing stairs.  He reported continued 
swelling and activity-related discomfort with night pains 
after physical activity.  

Physical examination revealed a slightly antalgic gait on the 
lower left extremity.  The examiner noted that the veteran 
wore boots to stabilize his gait pattern.  When he took his 
boots off he was noted as having standing episodes of pain in 
his left ankle with tenderness along the lateral aspect of 
the ankle joint.  His knee had a range of motion on 
dorsiflexion only to neutral and on plantar flexion to 20 
degrees.  Comparatively, his unaffected right ankle had a 
range of motion on dorsiflexion to 10 degrees and on plantar 
flexion to 45 degrees.  His left ankle was noted as having 
subtalar joint pain with motion of the subtalar joint.  X-
rays indicated severe subtalar and intra-articular ankle 
arthritic changes.  He was diagnosed with post-traumatic 
arthritis of the left ankle, post-operative lateral talar 
process excision.  

Physical examination of the veteran's knees revealed joint 
crepitus, primarily in the patellofemoral joint.  His range 
of motion bilaterally was 0 to 135 degrees.  The examiner 
noted joint line tenderness along the medial aspect of the 
joint and further noted an osteophyte, which could be 
palpated along the medial joint line on the femur.  Although 
the veteran's valgus and varus stresses showed no ligamentous 
instability, he was noted as having pain with valgus stress.  
X-rays, which were compared to those taken a year earlier, 
revealed only slight progression of narrowing of the medial 
joint space in both knees.  The veteran was diagnosed with 
bilateral degenerative arthritis.  


Analysis

Initial matters - duty to assist/standard of review

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue presently on appeal.  

The Board observes that the veteran has been informed of the 
types of evidence that could be submitted by him in support 
of his claim.  The Board finds that the veteran has been 
accorded ample opportunity to present evidence and argument 
in support of this claim.  

The law provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (to be codified at 38 U.S.C.A. 
§ 5103A). 

The Board has considered whether a remand of this case is 
necessary in order to provide the veteran with a VA 
examination.  However, the Board believes that the record 
already contains sufficient medical evidence in the form of 
the veteran's service medical records and February 1999 and 
May 2000 VA examination reports.  

The veteran contends that the May 2000 VA examination was 
inadequate.  He specifically alleges that the VA examiner did 
not consider the full extent of his pain.  However, the 
examination report clearly indicates that the examiner was 
cognizant of pain reported by the veteran, both by way of 
history and on physical examination.  The veteran has not 
alleged any limitations due to pain other than those reported 
to and recorded by the VA examiner in May 2000.  He has not 
identified any specific symptoms or problems which the 
examiner did not consider.  The Board further observes in 
passing that insofar as the veteran's reports of pain relate 
to considerations under 38 C.F.R. §§ 4.40 and 4.45, as will 
be discussed below these regulations are inapplicable to the 
disabilities under consideration.  Accordingly, the Board 
sees no need to remand this case for another examination.    

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (to be codified at 
38 U.S.C.A. § 5103A).  The veteran and his representative 
have not referred to any other evidence which is pertinent to 
his claim and which has not been obtained.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the new law. 
Under these circumstances, a remand of this matter for 
further development would not avail the appellant or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  

Discussion

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected posttraumatic arthritis of the left ankle, 
status post surgical excision malunited talus fracture.

(i) Rating under Diagnostic Code 5271

The veteran is currently evaluated as 20 percent disabled 
under 38 C.F.R. § 4.71a, Diagnostic Code 5271 [limitation of 
motion of ankle] due to his service-connected post traumatic 
arthritis of the left ankle, status post excision malunited 
lateral process fracture.  

As noted in the law and regulations section above, limitation 
of motion of the ankle is evaluated under Diagnostic Code 
5271.   The Board notes that 20 percent is the highest 
disability evaluation available under Diagnostic Code 5271.  

(ii) Rating under other Diagnostic Codes

The Board has explored the possibility of rating the 
veteran's disability under other potentially applicable 
rating codes.

The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Ankylosis of the ankle is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270 and 5272 (2000).  Ankylosis is defined 
as immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995) [citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (27th ed. 1988) at 91]; see also Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  The veteran does not 
contend, nor does the medical record indicate, that ankylosis 
of the ankle is present.  In fact, both recent VA examination 
reports noted an active range of motion.  Evaluation of the 
veteran's disability under Diagnostic Codes 5270 and 5272 is 
accordingly not warranted.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5273 marked 
deformity due to malunion of calcaneus or astragalus warrants 
a 20 percent disability evaluation and a moderate deformity 
warrants a 10 percent evaluation.  The veteran does not 
contend nor does the Board find that there is any deformity 
due to malunion of the veteran's ankle.  Furthermore, since 
the veteran is already rated as 20 percent disabled under 
Diagnostic Code 5271 and the maximum evaluation he could 
receive under Diagnostic Code 5273 would also be 20 percent, 
an evaluation under Diagnostic Code 5273 would not avail the 
veteran of a higher evaluation.  

Astragalectomy of the ankle is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5274 (2000) and provides for a 20 
percent disability rating.  The Board does not find nor does 
the veteran allege that he has undergone an astragalectomy.  
There is no evidence of record that would suggest such is the 
case.  The only surgery the veteran has undergone was the 
1997 subtalar joint debridement and left talar exostosectomy.  
In addition, 20 percent would be the maximum rating 
assignable under Diagnostic Code 5274, so a change in the 
rating code would not avail the veteran a higher rating in 
any event.  

Arthritis is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2000).  Pursuant to that code, arthritis, when 
established by x-ray evidence, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  

In the present case, the veteran has been diagnosed with 
arthritis of the left ankle.  X-ray evidence considered by 
the May 2000 VA examiner indicated severe subtalar and intra-
articular ankle arthritic changes.  As discussed above, 
limitation of motion of the ankle is evaluated under 
Diagnostic Code 5271.  The veteran is currently assigned the 
maximum 20 percent disabling rating for his marked limitation 
of motion.   

(iii) DeLuca considerations

The Board has also considered whether the provisions of 38 
C.F.R. §§ 4.40 and 4.45 may provide a basis for an increased 
evaluation.  

In DeLuca, the Court held that 38 C.F.R. §§ 4.40 and 4.45 
were not subsumed into the diagnostic codes under which the 
veteran's disabilities are rated, and that the Board has to 
consider the functional loss due to pain of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. at 206.  However, in 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  

In the present case, the veteran is currently in receipt of a 
20 percent rating, the maximum rating allowable for 
limitation of motion of the ankle under Diagnostic Code 5271.  
As such, the aforementioned provisions of 38 C.F.R. § 4.40 
and § 4.45 are not for consideration.  See Johnston, 10 Vet. 
App. at 85.  


(iv) Esteban considerations

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25 (2000).  
One exception to this general rule, however, is the anti-
pyramiding provision of 38 C.F.R. § 4.14 (2000), which states 
that evaluation of the same disability under various 
diagnoses is to be avoided.  See also Fanning v. Brown, 
4 Vet. App. 225 (1993).  The critical inquiry in making such 
a determination is whether any of the symptomatology is 
duplicative of or overlapping; the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

As discussed above, the veteran is currently evaluated under 
Diagnostic Code 5271 for limitation of motion of his service-
connected left ankle.  He has also been diagnosed with 
arthritis of the left ankle.  The Schedule provides for 
arthritis to be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Inasmuch as Diagnostic Code 5003 specifically 
contemplates rating the veteran's ankle under Diagnostic Code 
5271, to provide an evaluation under both diagnostic codes 
would be duplicative and overlapping.  See 38 C.F.R. § 4.14 
(2000).

(v.)  Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

The veteran's service-connected left ankle disability is 
rated as 20 percent disabling from September 1, 1998, the day 
after he left service.  See 38 C.F.R. § 3.400 (2000).  As 
noted by the Board above, the assigned 20 percent rating is 
the maximum available.  Thus, Fenderson is inapplicable to 
this issue.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected patellofemoral pain syndrome of the left 
knee.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected patellofemoral pain syndrome of the right 
knee.

(i) Rating under Diagnostic Code 5257

The Board notes that the veteran's symptoms and diagnoses 
pertaining to his left and right knee disabilities are 
essentially the same.  Therefore, in the interest of clarity, 
the Board will address both issues together.  The veteran is 
currently evaluated as 10 percent disabled due to his 
service-connected patellofemoral syndrome with traumatic 
arthritis of the knees, bilaterally, under Diagnostic Code 
5257.  

The veteran continues to complain of bilateral popping and 
cracking; "catching episodes" when climbing stairs; 
swelling; discomfort with prolonged sitting, bending, 
climbing, and kneeling; and night pain after activities.  The 
February 1999 VA examiner noted slight symmetrical collateral 
ligament laxity and diagnosed the veteran with "mild" 
bilateral patellofemoral pain syndrome.  In May 2000 a VA 
examination revealed bilateral joint crepitus, joint line 
tenderness, and osteophytes, which could be palpated along 
the medial joint line.  The examiner noted that the veteran 
had pain with valgus stress.  X-rays revealed narrowing of 
the medial joint space in both knees.  The examiner 
characterized the bilateral knee disability as "moderate" 
degenerative arthritis. 

It appears from the examination report and other evidence of 
record, including the veteran's own statements, that his 
bilateral knee disability has become worse.  Although the 
February 1999 VA examination report characterized the 
disability as "mild", the May 2000 examiner indicated that 
the bilateral knee disability was "moderate".  The Board 
finds that the veteran's service-connected knee disability, 
which is clinically characterized as being moderate and 
supported by objective medical evidence, is properly 
evaluated as 20 percent disabling under Diagnostic Code 5257.   

A 30 percent evaluation is provided for severe impairment of 
the knee.  The medical evidence does not lead to the 
conclusion that the veteran suffers from severe knee 
impairment in either knee.  More specifically, although the 
veteran alleges a sense of instability, in May 2000 the 
examiner specifically noted that the valgus and varus 
stresses revealed no ligamentous instability.  Additionally, 
the veteran was noted as having a bilateral active range of 
motion of 0 to 135 degrees, which as indicated above is close 
to normal.  See 38 C.F.R. § 4.71, Plate II.  The veteran has 
specifically denied any episodes of locking.  Therefore, the 
Board finds that the veteran does not suffer from severe 
impairment of either knee such as would warrant a 30 percent 
disability rating under Diagnostic Code 5257.  

(ii) Esteban considerations

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25 (2000).  

VA General Counsel has addressed the question of multiple 
ratings when evaluating knee disabilities.  VAOPGCPREC 23-97 
(July 1, 1997); VAOPGCPREC 09-98 (August 14, 1998).  It was 
held that where, as here, there is knee disability rated 
under Diagnostic Code 5257, a separate rating may be 
authorized for arthritis.  See also Esteban, supra. 

In the present case, the veteran has been diagnosed with 
bilateral degenerative arthritis.  X-ray evidence considered 
by the May 2000 VA examiner indicated progression of 
narrowing of the medial joint space in both knees.  

Arthritis is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2000).  Pursuant to that diagnostic code, 
arthritis, when established by x-ray evidence, is to be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  When 
limitation of motion of the specific joint or joints is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint.  
A knee is a major joint.  
See 38 C.F.R. § 4.45(f) (2000). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2000), knee 
motion limited on flexion to 15 degrees warrants a 30 percent 
evaluation; limitation to 30 degrees warrants 20 percent; 
limitation to 45 degrees warrants 10 percent; and limitation 
to 60 degrees is non-compensable.  The May 2000 VA 
examination revealed an active range of motion on flexion to 
135 degrees.  Therefore, the application of Diagnostic Code 
5260 would not result in the assignment of even a compensable 
evaluation.  

Limitation of motion on knee extension is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2000).  Pursuant to 
this code, limitation on extension to 45 degrees warrants a 
50 percent evaluation; limitation to 30 degrees warrants 
40 percent; limitation to 20 degrees warrants 30 percent; 
limitation to 15 degrees warrants 20 percent; limitation to 
10 degrees warrants 10 percent; and limitation to 5 degrees 
is non-compensable.  The May 2000 VA examination revealed 
full extension of the veteran's knees bilaterally.  Inasmuch 
as the veteran can extend his leg to 0 degrees, a compensable 
rating is not warranted under Diagnostic 5261.  

In short, because there is x-ray evidence of degenerative 
arthritis, and the veteran is not entitled to a compensable 
rating based upon limitation of motion, the Board finds that 
the veteran is entitled to an additional, separate evaluation 
of 10 percent for each knee under Diagnostic Code 5003.  


(iii) DeLuca considerations

The Board has also considered whether the provisions of 38 
C.F.R. §§ 4.40 and 4.45 (2000) may provide a basis for an 
increased evaluation.  

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. § § 4.40, 4.45, 4.59 (2000).  The 
Court has held that where a diagnostic code is not predicated 
on a limited range of motion alone, the provisions of 
38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

In the present case the veteran's bilateral knee disability 
is evaluated under Diagnostic Code 5257, which is not 
predicated on a limited range of motion.  Therefore, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The Board notes that the veteran is also entitled to an 
evaluation based upon his diagnosed bilateral degenerative 
arthritis.  As discussed above, while Diagnostic Code 5003 
does contemplate limitation of motion, in the present case 
the veteran's range of motion, which was found to be 0 to 135 
degrees is noncompensable.  Additionally, the veteran does 
not allege nor does the Board find that he suffers from 
weakened movement or excess fatigability.  Although the 
veteran complains of instability, such symptomatology is 
contemplated by Diagnostic Code 5257.  Therefore, for the 
reasons stated above, the Board finds that the veteran is not 
entitled to an increased evaluation based upon functional 
limitation due to pain.  See 38 C.F.R. §§ 4.40 and 4.45.  


(iv.)  Fenderson considerations

For the reasons discussed above, the Board finds that the 
veteran is entitled to an evaluation of 20 percent under 
Diagnostic Code 5257 and 10 percent under Diagnostic Code 
5003 for his service-connected bilateral patellofemoral 
syndrome with traumatic arthritis of the knees.  The 
remaining question which must be answered is whether such 
increased ratings should be made effective back to September 
1, 1998.  

The February 1999 VA examiner, as noted above, described the 
veteran's bilateral knee disability as "mild".  X-rays were 
negative for arthritis.  By way of contrast, the May 15, 2000 
VA examination report specifically noted that "his symptoms 
have progressed since he was last seen in February of 1999."  
X-rays revealed progression of joint space narrowing.  The 
examiner changed the previous diagnosis of mild bilateral 
patellofemoral pain syndrome to moderate arthritis of both 
knee.

Based on the above evidence, the Board believes that an 
evaluation of 20 percent under Diagnostic Code 5257 and 10 
percent under Diagnostic Code 5003 for the veteran's service-
connected bilateral knee disability should be made effective 
from the date of the most recent VA examination, May 15, 
2000.  This is the earliest date as of which it was factually 
ascertainable that an increase in the veteran's bilateral 
knee disability occurred.  See 3.400(o) (2000).  The Board 
has identified no earlier date that such increased pathology 
was identified.

 
ORDER

An evaluation in excess of 20 percent for service-connected 
post-traumatic arthritis of the left ankle, status post 
excision malunited lateral process talus fracture is denied.  

A 20 percent evaluation for service-connected connected 
residuals of a left knee injury is granted, effective May 15, 
2000, subject to the law and regulations governing payment of 
monetary awards.  

A 20 percent evaluation for service-connected connected 
residuals of a right knee injury is granted, effective May 
15, 2000, subject to the law and regulations governing 
payment of monetary awards.  

A separate 10 percent evaluation for degenerative arthritis 
of the left knee is granted, effective May 15, 2000, subject 
to the laws and regulations governing payment of monetary 
awards.  

A separate 10 percent evaluation for degenerative arthritis 
of the right knee is granted, effective May 15, 2000, subject 
to the laws and regulations governing payment of monetary 
awards.  



		
	Barry F. Bohan
	Member
Board of Veterans' Appeals



 

